Smith, Judge,
delivered the opinion of the court:
Merchandise imported at San Francisco, Calif., was classified by the collector as either prepared vegetables or pickles and assessed with1 duty at the rate of 25 per cent ad valorem either under paragraph 200 or under paragraph 201 of the tariff act of 1913, which paragraph's, in só far-as pertinent,'read as follows': .
Par. 200. Vegetables * * * if pickled, or packed in salt, brine, oil, or prepared in any way •* * *' '25 per centum ad'valorem.
Par. 201. Pickles;'* ■* 25 per centum. ' '
The importers protested that some of the merchandise was dutiable, at 1 cent per, pound finder paragraph 235 and that the rest of the importation'was either dutiable under paragraph 217 or 218, or free of duty under paragraph 488 of the free. list. The parts of the paragraphs on which the importers rely are as follows:
Par. 217. Apples * * * plums * * * green or ripe, 10 cents per bushel off 50 pounds; * * * all edible fruits, * * * when dried, desiccated, evaporated, or prepared in any manner, not specially provided for in this section, 1 cent per pound.
Par. 218. * * * plums * * * 1 cent per pound.
Par. 235. Spices, unground; * * * ginger root, uneround and not preserved1 or candied, * * * 1 cent per pound.
FREE LIST.
That on and after the day following the passage of this act * * * the articles mentioned in the following paragraphs, shall, when imported, ' " * ' * * be exempt from duty.
*515Par. 488 (free list). Fruits * * * green, ripe, or diied, and fruits in brine, not specially provided for in this section.
The Board of General Appraisers overruled the protest and the importers appealed.
The merchandise covered by the protests is umezuke, plums in sake dregs, and benishoga. Umezuke is made by packing the ume or Japanese plum, in salt with the leaves of a plant known as shiso. The salt withdraws some of the juice from the ume or plum and thereby produces a liquor colored red by the shiso leaves in which liquor the ume or plums are allowed to remain from 20 to 30 days. The plums are then taken out of the liquor and after being dried in the sun are returned to the juice containing the shiso leaves.
The plums in sake dregs, as the name indicates, are plums which have been packed in the residue resulting from the fermentation of rice into rice wine. See "Sake,” Standard Dictionary; Komada & Co. v. United States (215 U. S. 392).
The dregs produced by the fermentation of rice contain, of' course, a percentage of alcohol, but if they are exposed to the air an oxidation ensues, which produces vinegar. See “ Vinegar,” Standard Dictionary and Encyclopedia Britannica.
Benishoga is uncooked ginger root which has been immersed in the juice produced by packing the ume or plum with salt and shiso leaves. The testimony shows that all three products are in their use ‘ ‘ something like pickles. ”
There was evidence tending to show that they are eaten with rice fish, and meat, and that they are used as are pickles on the American table.
On the report of the appraiser, the finding of the collector, and the lecord in the case, we can not say that the board erred in overruling, the protest.
The decision appealed from is therefore affirmed.